DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Prakash et al., (U.S. Pat. 6,878,147) which discloses a similar ablation cable assembly (Figs. 9A-13) including a coupler (coupler 166 in Figs. 9A-9B) disposed at a proximal end portion of the ablation cable assembly and configured to couple to a source of electrosurgical energy (abstract, col. 10, ll. 32-34, “assembly 160 shows radiating portion 162 electrically attached via feedline (or shaft) 164 to a proximally located coupler 166”). The assembly further includes a flexible central portion extending distally from the coupler (feedline 164 extends from coupler 166 in Figs. 9A-9B) including an inner conductor (198 in Figs. 10-13), a dielectric (dielectric 200 in Figs. 10-13) and an outer conductor (196 in Figs. 10-13).
Prakash et al., (U.S. PGPub. No. 2003/0195499) is another pertinent piece of prior art which teaches a similar ablation cable assembly (microwave antenna assembly 300, 320 in Figs. 22 and 23) comprising a rigid portion (connector 304, 324 with connector shell 302 in Figs. 22 and 23) that forms a proximal-most portion of the ablation cable assembly and is configured to couple to a source of electrosurgical energy ([0115]-[0116]). The assembly further includes a feedline (306, 326) that is inserted into and surrounded by the connector shell (302 in Figs. 22 and 23). This reference however fails to cure all of the deficiencies of Prakash (U.S. Pat. 6,878,147).
Although the references teach similar ablation cable assemblies, the prior art fails to disclose the particularly claimed “conductive braid having a proximal portion disposed at the proximal end portion of the ablation cable assembly and directly coupled to a distal portion of the rigid portion, wherein adjacent to a distal end of the rigid portion, the proximal portion of the conductive braid transitions from having a first diameter surrounded by the rigid portion to having a second diameter greater than the first diameter and extending distally from the distal end of the rigid portion” as recited in independent claim 1 in combination with the other structural limitations of the claim. The Examiner has failed to find any other references which alone or in ant fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1. 
Similarly, the prior art fails to disclose the particularly claimed “the conductive braid having a proximal end portion disposed at the proximal end portion of the ablation cable assembly and directly coupled to the distal portion of the rigid tube and a distal end portion disposed within the distal radiating portion to form a second conductive path from the rigid tube to the distal radiating portion, the proximal end portion of the conductive braid transitioning, adjacent to a distal end of the rigid tube, from having a first diameter surrounded by the rigid tube to having a second diameter greater than the first diameter and extending distally from the distal end of the rigid tube” as recited in independent claim 26 in combination with the other structural limitations of the claim. The Examiner has failed to find any other references which alone or in ant fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 26.
Lastly, the prior art fails to disclose the particularly claimed “flexible outer conductor having a distal portion disposed distal to the rigid tube and a proximal portion surrounded by the rigid tube such that the rigid tube reduces the diameter of the flexible outer conductor at the proximal portion relative to the diameter of the flexible outer conductor at the distal portion” as recited in independent claim 29 in combination with the other structural limitations of the claim. The Examiner has failed to find any other references which alone or in ant fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 29.
Accordingly, claims 2-12 and 21-25 are allowable due to their dependency on independent claim 1 and claim 28 is allowable due to its dependency on independent clam 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-12, 21-26 and 28-29 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794